Exhibit 10(e)

MAINE & MARITIMES CORPORATION 2002 STOCK OPTION PLAN
STOCK OPTION AGREEMENT

AGREEMENT, made this 1st day of June, 2002, between MAINE & MARITIMES
CORPORATION, (“Company”) and (“Employee”),

1. GRANT OF OPTIONS. The company hereby grants Employee (a) an incentive stock
option (ISO”) to purchase shares of its common stock (“Shares”) under its 2002
Stock Option Plan (“Plan”), a copy of which is attached hereto as Appendix A,
and (b) a nonqualified stock option (“NSO”) to purchase Sales under the Plan.

2. OPTION PRICE. THE OPTION PRICE IS $ per share.

3. NONTRANSFERABILITY. These options are subject to the transfer restrictions
set forth in Section 7(d) of the Plan.

4. EXERCISE OF OPTION. Employee may exercise these options only by completing
and delivering to the Company a written notice, in such manner and on such form
as the Company may prescribe, and by tendering to the Company full payment for
the Shares to be acquired. Payment by transfer of stock shall be permitted only
if transferring previously acquired Shares will not, in the judgment of the
Company’s accountants, result in an expense being reflected in the financial
statements of the Company. The value of stock transferred to the Company in
payment of the option price shall be 100% of the fair market value of such stock
at the close of business on the date such transfer is recorded on the books of
the Company, following actual or constructive delivery of the stock to the
Company in a form suitable for transfer.

5. EXERCISE RESTRICTIONS/ACCELERATION.

(a) HOLDING PERIODS. Except as hereinafter provided, these options shall become
exercisable over a seven-year period beginning June 1, 2005, as set forth in the
following table:

 

Total Number of

 

 

 

 

 

 

 

Year Beginning

 

Shares that May be Purchased

 

ISO Shares

 

NSO Shares

 

6/1/2005

 

7,500

 

 

 

 

 

 

 

 

 

 

 

 

 

6/1/2006

 

7,500

*

*

 

*

 

 

 

 

 

 

 

 

 

6/1/2007

 

7,500

*

*

 

*

 

 

 

 

 

 

 

 

 

6/1/2008

 

7,500

*

*

 

*

 

 

 

 

 

 

 

 

 

6/1/2009

 

7,500

*

*

 

*

 

 

 

 

 

 

 

 

 

6/1/2010

 

7,500

*

*

 

*

 

 

 

 

 

 

 

 

 

6/1/2011

 

7,500

*

*

 

*

 

 

--------------------------------------------------------------------------------

*This number shall be increased by carrying forward the aggregate number of
shares not purchased from the prior year.


--------------------------------------------------------------------------------




(b) ANNUAL DOLLAR LIMIT ON EXERCISE. To the extent that the aggregate fair
market value of stock with respect to which incentive stock options are
exercisable for the first time by Employee during any calendar year (under all
plans of the corporation employing Employee and its parent and subsidiaries)
exceeds $100,000, such options shall not be treated as incentive stock options.

(c) MINIMUM EXERCISE/WHOLE SHARES. Employee may not exercise an option to
purchase fewer than 50 Shares, unless by such exercise the Employee acquires all
Shares that may be purchased under the option on the exercise date, or to
purchase fractional Shares.

(d) ACCELERATION OF EXERCISE. These options shall immediately become exercisable
in full in the event of a “change in control,” as defined in
Section 9 of the Plan.

6. SHAREHOLDER RIGHTS/STOCK CERTIFICATES. Neither the Employee nor his or her
personal representative, heir or legatee shall be a shareholder of the Company
or have any rights or privileges of a shareholder by reason of this Agreement
until the date that Shares purchased under an option are issued, as recorded on
the books of the Company. In the event a stock certificate evidencing such
Shares is to be issued, the Company shall personally deliver or mail such
certificate to the Employee as soon as practicable after the exercise date.

7. TERM OF OPTIONS. This Agreement shall terminate and these options, to the
extent they have not been exercised, shall expire May 30, 2012. In the event of
Employee’s earlier termination of employment, disability or death, the term of
the option will be determined in accordance with Section 7(f), (g) or (h) of the
Plan, whichever is applicable, and this Section 7. In the event of Employee’s
termination of employment for any reason other than death or disability, these
options shall expire on the earlier of (i) May 30, 2012, (ii) 3 months after
employment ceases. In the event of Employee’s termination of employment by
reason of death or disability, these options shall expire on the earlier of (i)
May 30, 2012, (ii) or one year after employment ceases.

8. ADJUSTMENTS TO AWARD. The number of Shares subject to these options and the
option price are subject to adjustment pursuant to Section 4(b) of the Plan.

9. ADMINISTRATION. The members of the Executive Compensation Committee of the
Company’s Board of Directors who are not employees of the Company or any of its
subsidiaries (“Committee”) shall have the responsibility of construing and
interpreting this Agreement and the Plan. The determinations and conclusions of
the Committee shall be binding on the parties hereto.

10. CHANGES IN LAW. Employee shall be subject to any rules adopted by the
Committee to comply with changes in the laws and regulations relating to the
Plan.


--------------------------------------------------------------------------------




11. MISCELLANEOUS.

(a) EMPLOYMENT. This Agreement does not give the Employee any right to be
retained in the employ of the Company or any of its subsidiaries.

(b) PLAN PROVISIONS INCORPORATED BY REFERENCE. All of the applicable terms and
restrictions of the Plan are hereby incorporated by reference and shall have the
same force and effect as if they were separately restated herein.

(c) AMENDMENT. This Agreement may be amended only in writing by mutual agreement
of the parties.

(d) GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with Maine law.

(e) SEVERABILITY. In the event that any provision of this Agreement shall be
held invalid, it shall not affect the validity of the remainder of the
Agreement.

(f) ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties and all prior representations, promises or statements are merged herein.

MAINE & MARITIMES CORPORATION

By

Its Executive Compensation committee Chairperson

Employee

Persons who have received the above Stock Option Agreement:

Individual

 

Shares

 

Date

 

 

 

 

 

 

 

J. Nicholas Bayne

 

5,250

 

6/1/2002

 

J. Nicholas Bayne

 

5,250

 

6/1/2003

 

J. Nicholas Bayne

 

5,250

 

6/1/2004

 

J. Nicholas Bayne

 

5,250

 

6/1/2005

 

J. Nicholas Bayne

 

5,250

 

6/1/2006

 

 


--------------------------------------------------------------------------------